FILED
                              NOT FOR PUBLICATION                           JAN 06 2016

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


OMAR BONILLA-BANEGAS, AKA Omar                     No. 12-70661
Marcio Bonilla-Banega,
                                                   Agency No. A088-923-340
              Petitioner,

 v.                                                MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

              Respondent.


        On Petition for review of an Order of the Board of Immigration Appeals

                        Argued and Submitted December 7, 2015
                                 Pasadena, California

Before: GOULD and BERZON, Circuit Judges, and STEEH,** Senior District Judge.


      Petitioner Omar Bonilla-Banegas petitions for review of the Board of

Immigration Appeals’ (“BIA”) denial of withholding of removal. For the reasons set

forth below, we deny the petition.



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
              The Honorable George Caram Steeh III, Senior District Judge for the
U.S. District Court for the Eastern District of Michigan, sitting by designation.
                                            1
      Petitioner failed to show by a clear probability that he would be persecuted upon

removal on the basis of his status as a former police officer (which is what he is now),

or based on his political opinion for resisting police corruption. See Garcia v. Holder,

749 F.3d 785, 791 (9th Cir. 2014).

      1. Petitioner failed to show a nexus between his alleged refusal to accept bribes

and the assaults he suffered, which were as likely to have occurred because of his

membership in police special operations generally. Petitioner claims the two attacks

against him while he was an officer were reprisals for his refusal to be corrupted, but

admits he does not know who the attackers were. There is no evidence linking those

who tried to bribe him to the failed attacks on his life. As the BIA noted, it is just as

likely that members of organized crime, gangs, or others shot at him merely because he

was a police officer carrying out his duties. Given his membership in the elite

COBRAS unit, Petitioner testified, he had dangerous interactions with gang members

and other criminals on a daily basis and routinely participated in missions that involved

gunfights. He has presented no evidence that he was shot because he refused to engage

in corrupt activities or that he would be persecuted if he returns to Honduras.

      2. Petitioner testified that he was threatened in an attempt to force him to resign,

which strongly suggests that as a retired officer he would no longer be under threat. He

has not otherwise shown that he faced persecution based on his status as a former

officer. Despite leaving his young daughter, six brothers, two sisters, and his parents in


                                              2
Honduras when he left the police force and came to the United States, there is no

evidence that any of his family members received inquiries as to how to locate him, or

that they were harmed or threatened in any way. Petitioner did not testify that any

other member of his elite COBRA unit was threatened or killed. The facts in this case

are thus markedly different from those presented in Madrigal v. Holder, 716 F.3d 499

(9th Cir. 2013). There, Madrigal, a former member of the Mexican military, relied on

three post-military incidents to establish past persecution: “the attempts of unknown

individuals to find him after he relocated, the drive-by shooting and the anonymous

threatening note” to his family. Id. at 504. This court held that if Madrigal could

establish that the Los Zetas drug cartel was responsible for the post-military incidents,

that would be sufficient to constitute past persecution. Id. at 504-05. Here, there is no

evidence that Petitioner will be persecuted as a former police officer.

      3. Because Petitioner has not shown by a clear probability that he will be

persecuted if removed to Honduras because of his status as a former officer, or based

on his political opinion, we need not address the issue of whether the Honduran

government is unable or unwilling to protect him.

      PETITION FOR REVIEW DENIED.




                                             3